Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18- cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6-50,

          Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO INC.,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1-5,

          Defendants.



                           AMENDED PROTECTIVE ORDER
   ______________________________________________________________________________

          The parties move the Court for entry of an amended Protective Order pursuant to

   Rule 26(c) of the Federal Rules of Civil Procedure concerning the treatment of Confidential

   Information (as hereinafter defined), and, as grounds therefor, states as follows:

          1.   The      Parties   anticipate   seeking   Confidential   or   Highly   Confidential

   Information (as defined in paragraph 2 below) during discovery and that there will be

   questioning concerning Confidential and Highly Confidential Information in the course of

   depositions. The Parties assert the disclosure of such information outside the scope of

   this litigation could result in significant injury to one or more of the Parties' business or




                                                  1
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 2 of 11



   privacy interests. The Parties have entered into this Stipulation and request the Court

   enter the within Protective Order for the purpose of preventing the disclosure and use of

   Confidential and Highly Confidential Information except as set forth herein.

          2.        "Confidential Information" means any document, file, portions of files,

   transcribed testimony, or response to a discovery request, including any extract, abstract,

   chart, summary, note, or copy made therefrom - not made available to the public - and

   designated in good faith by one of the Parties in the manner provided in paragraph 4 below

   as containing:

                    a. Personnel files and other personal information relating to Defendants

                         and/or their employees, such as date of birth or home address.

                    b. Financial Statements and records, and other sensitive

                         commercial information.

                    c. Trade secrets.

                    d. Records whose disclosure is restricted or prohibited by applicable

                         state or federal law (if just SS#, that will be redacted).

                    e. Personal information about athletes or other third parties provided with

                         an expectation of confidence.

                    f.   Insurance policies, including all CGL, Sex Abuse, D&O, Property

                         Insurance, Excess policies, Self-insurance, Reinsurance, Captive

                         Insurance, Overseas Insurance, Stop-Loss Insurance, Funds set

                         aside for liability claims, or other insurance.

                    g. Documents, files, portions of files, transcribed testimony, or responses to

                         discovery requests that would reveal competition, training, or high




                                                      2
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 3 of 11



                     performance information, the disclosure of which beyond that

                     permitted by this Protective Order presents a meaningful risk of

                     competitive injury to the United States' interest in competing or being

                     represented in the Olympic Games, the Paralympic Games, or the

                     Pan-American Games.

          3.      "Highly Confidential Information" means any document, file, portions of files,

   transcribed testimony, or response to a discovery request, including any extract, abstract,

   chart, summary, note, or copy made therefrom - not made available to the public - and

   designated in good faith by one of the Parties in the manner provided in paragraph 4 below

   as containing information that is: (1) confidential pursuant to 36 U.S.C.§ 220542(a)(2)(F)(i)

   (designating reports of suspected child abuse as confidential); or (2) that, prior to the

   existence of SafeSport, would have been designated as a confidential record under 36

   U.S.C.§ 220542(a)(2)(F)(i).

          4.      Where Confidential or Highly Confidential Information is produced,

   provided, or otherwise disclosed by a Party in response to any discovery request, it will

   be designated in the following manner:

                  a. By imprinting the words "Confidential" or "Highly Confidential —

                     Attorneys' Eyes Only" on the first page or cover of any document

                     produced;

                  b. By imprinting the word "Confidential" or "Highly Confidential —

                     Attorneys' Eyes Only" next to or on the data at issue;

                  c. With respect to transcribed testimony, by giving written notice to

                     opposing counsel designating such portions as "Confidential" or




                                                 3
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 4 of 11



                       "Highly Confidential — Attorneys' Eyes Only" no later than thirty

                       calendar days after receipt of the transcribed testimony.

          5.       All Confidential and Highly Confidential Information provided by a Party in

   response to a discovery request or transcribed testimony shall be subject to the following

   restrictions:

                   a. It shall only be used for the purpose of this litigation and not for any

                       business or other purpose whatsoever;

                   b. It shall not be communicated or disclosed by any Party's counsel or

                       a Party in any manner, either directly or indirectly, except as

                       provided in this Protective Order.

          6.       Individuals authorized to review Confidential or Highly Confidential Information

   pursuant to this Protective Order shall hold Confidential or Highly Confidential Information in

   confidence and shall not divulge the Confidential or Highly Confidential Information, either

   verbally or in writing, to any other person, entity or government agency unless authorized to do

   so by court order, except as provided in this Protective Order.

          7.       The Party's counsel who discloses Confidential or Highly Confidential

   Information shall be responsible for assuring compliance with the terms of this Protective

   Order with respect to persons to whom such Confidential or Highly Confidential Information

   is disclosed and shall obtain and retain the original affidavits signed by qualified recipients of

   Confidential or Highly Confidential Information, and shall maintain a list of all persons to whom

   any Confidential or Highly Confidential Information is disclosed.

          8.       During the pendency of this action, opposing counsel may upon court order or

   agreement of the parties inspect the list maintained by counsel pursuant to paragraph 6 above

   upon a showing of substantial need in order to establish the source of an unauthorized


                                                   4
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 5 of 11



   disclosure of Confidential or Highly Confidential Information and that opposing counsel are

   unable otherwise to identify the source of the disclosure. If counsel disagrees with opposing

   counsel's showing of substantial need, then counsel may seek a court order requiring

   inspection under terms and conditions deemed appropriate by the Court.

          9.     No copies of Confidential or Highly Confidential Information shall be made

   except by or on behalf of counsel in this litigation and such copies shall be made and

   used solely for purposes of this litigation.

          10.    During the pendency of this litigation, counsel shall retain custody of

   Confidential or Highly Confidential Information, and copies made therefrom pursuant to

   paragraph 8 above.

          11.    If opposing counsel objects to the designation of certain information as

   Confidential or Highly Confidential Information, he or she shall inform the other parties'

   counsel in writing of the grounds of objection to the designation. All counsel shall then, in

   good faith and on an informal basis, attempt to resolve such dispute. If after such good faith

   attempt, all counsel are unable to resolve their dispute, the designating party may file a

   motion to retain confidentiality within 14 days of receipt by counsel of notice of opposing

   counsel's objection, and the information shall continue to have Confidential or Highly

   Confidential Information status from the time it is produced until the ruling by the Court on

   the motion.




                                                  5
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 6 of 11



           12. Use of Confidential or Highly Confidential Information: Disclosure of

   Confidential Information shall be limited to each law firm, in-house lawyers for a Party, persons

   regularly employed or associated with the attorneys actively working on the case whose

   assistance is required by said attorneys in the preparation for trial, at trial, or at other proceedings

   in this case (including copy services), and/or to retained experts who have signed the

   Acknowledgement of Protective Order attached hereto as Exhibit A. Highly Confidential

   Information shall be further limited so as not to be disclosed to the parties or in-house lawyers,

   absent further Order of the Court or consent of the producing party:

                    a. During Depositions. Confidential or Highly Confidential Information can

                       be shared with:

                       i.   Any deponent who has signed the Acknowledgement of Protective

                            Order attached hereto as Exhibit A;

                       ii. Any person (a) who was involved in the preparation of the document or

                            other tangible medium containing the Confidential Information and/or who

                            is shown on the face of "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL"

                            material to have authored or received it, or (b) who is specifically

                            referenced    by    name      and     substantively    discussed      in   the

                            "CONFIDENTIAL" material;

                       iii. Court reporter and/or videographer.

                    b. At hearings or trial. Disclosure of Confidential or Highly Confidential

                       information may be made to this Court or any other Court exercising

                       jurisdiction with respect to this litigation, Court personnel, jurors, and

                       personnel recording, taking or transcribing testimony or argument at any

                       hearing, trial or appeal in this litigation.


                                                      6
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 7 of 11



          13. Confidential or Highly Confidential Material Subject to Federal or State Grand

    Jury Subpoena or Search Warrant.

                 a. If a Party is served with a state or federal grand jury subpoena or search

                    warrant that compels disclosure of any information or items designated in

                    this action as Confidential or Highly Confidential, that Party must:

                    i. promptly notify in writing the designating Party’s counsel, by email to

                       the designating Party’s counsel no later than five (5) business days

                       from service of the subpoena or search warrant unless compliance with

                       the subpoena or search warrant is required earlier than 5 business days

                       after service, in which case notification must occur before that date.

                       Such notification shall include a copy of the subpoena or search

                       warrant, which will be designated HIGHLY CONFIDENTIAL –

                       ATTORNEYS’ EYES ONLY; and

                    ii. promptly notify in writing the party who caused the subpoena or search

                       warrant to issue in the other proceeding that some or all of the material

                       covered by the subpoena or search warrant is subject to this Protective

                       Order. Such notification shall include a copy of this Protective Order.

                 b. Within 2 business days of disclosing any Confidential or Highly

                   Confidential material pursuant to this provision, the disclosing Party or

                   Counsel shall supply the Bates ranges of any records obtained from any

                   other Party or its Counsel to the Counsel for the Party who originally

                   produced the records.




                                                7
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 8 of 11



                  c. Nothing in this provision should be construed as authorizing or

                     encouraging a receiving Party in this action to fail to comply with a lawfully

                     issued state or federal grand jury subpoena or search warrant.

           14. Inadvertent failure to designate information as "CONFIDENTIAL" or

    "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY," and inadvertent production of

    privileged information, shall not constitute a waiver of such claim or privilege and may be

    corrected. In the event that any producing party discovers that it has inadvertently produced

    information that has not, but should have, been designated CONFIDENTIAL or HIGHLY

    CONFIDENTIAL - ATTORNEYS' EYES ONLY, or should have been withheld, the

    producing party promptly may designate the information as CONFIDENTIAL or HIGHLY

    CONFIDENTIAL - ATTORNEYS' EYES ONLY, or may claw-back the information or

    documents, by subsequent notice to counsel for all parties to the Action, in writing,

    specifically identifying the information by Bates number, deposition transcript page number,

    interrogatory response number, or other like manner, in which event all parties shall

    henceforth treat such information as provided in this Protective Order. A person who has

    received information in discovery that is subsequently designated as privileged,

    "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES ONLY" shall in good

    faith assist the designating party in retrieving such discovery material from all recipients not

    entitled to receive such discovery materials under the terms of this Protective Order and

    prevent further disclosures except as authorized under this Protective Order. In the case of

    information clawed back as privileged, the designating party must produce a privilege log of

    the clawed-back information within fourteen (14) calendar days of sending notice under this

    paragraph.




                                                   8
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 9 of 11



           15.    In the event Confidential or Highly Confidential Information is used in any

    court filing or proceeding in this action, including but not limited to its use at trial, it shall

    not lose its confidential status as between the parties through such use.

           16.    The termination of this action shall not relieve counsel or other persons

    obligated hereunder from their responsibility to maintain the confidentiality of Confidential

    or Highly Confidential Information pursuant to this Protective Order.

           17.    By agreeing to the entry of this Protective Order, the Parties adopt no

    position as to the authenticity or admissibility of documents produced subject to it.

           18.    Within thirty (30) calendar days of the termination of this litigation, including

    any appeals, each Party's counsel shall return to the producing party (or destroy) all

    Confidential and Highly Confidential Information provided subject to this Protective Order,

    and all extracts, abstracts, charts, summaries, notes or copies made therefrom. At that time,

    counsel shall also verify in writing to the producing party that all Confidential or Highly

    Confidential Information disclosed by counsel to individuals pursuant to paragraph 7 herein

    has been destroyed. Moreover, counsel shall maintain and disclose lists of individuals who

    have received either Confidential or Highly Confidential Information to the producing party,

    not including law firm employees. This return or destruction requirement shall not apply to

    Confidential or Highly Confidential Information that constitutes or reflect counsel's work

    product. Counsel also shall be entitled to retain pleadings, affidavits, motions, briefs, other

    papers filed with the Court, deposition transcripts, and the trial record (including exhibits)

    even if such materials contain Confidential or Highly Confidential Information, but such

    remains subject to this Protective Order.




                                                    9
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 10 of 11



           18.   Nothing in this Protective Order shall preclude any Party from filing a motion

    seeking further or different protection from the Court under Rule 26(c) of the Federal

    Rules of Civil Procedure, or from filing a motion with respect to the manner in which

    Confidential or Highly Confidential Information shall be treated at trial.

          IT IS SO ORDERED.

          Dated at Denver, Colorado this 20th day of August, 2019.

                                                      BY THE COURT:




                                                      Michael E. Hegarty
                                                      United States Magistrate Judge




                                                 10
Case 1:18-cv-00981-CMA-MEH Document 260 Filed 08/20/19 USDC Colorado Page 11 of 11




                                            EXHIBIT A

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    Civil Action No. 1:18-cv-00981-CMA-MEH

    HEIDI GILBERT,
    AMBER MEANS,
    MANDY MELOON,
    GABRIELA JOSLIN,
    KAY POE, and
    JANE DOES 6-50,

           Plaintiff(s),

    v.

    UNITED STATES OLYMPIC COMMITTEE,
    USA TAEKWONDO INC.,
    STEVEN LOPEZ,
    JEAN LOPEZ, and
    JOHN DOES 1-5,

           Defendant(s).


                ACKNOWLEDGEMENT OF AMENDED PROTECTIVE ORDER
           I hereby acknowledge that I have read the terms and conditions of the Protective

    Order agreed to by the parties in the above-captioned case. I understand the terms of the

    Order and, under penalty of perjury, consent to be bound by the terms of the Order as a

    condition of being provided access to designated Confidential or Highly Confidential

    Information. Further, by executing this Acknowledgement, I hereby consent to the

    jurisdiction of the above-captioned Court for the special and limited purpose of enforcing

    the terms of the Protective Order.

    Date: ____________                   ________________________________
                                         Signature

                                         Name: __________________________


                                                11
